     Case 4:21-cv-00514 Document 16 Filed on 03/31/21 in TXSD Page 1 of 6
                                                                  United States District Court
                                                                     Southern District of Texas

                                                                        ENTERED
                  IN THE UNITED STATES DISTRICT COURT                  March 31, 2021
                   FOR THE SOUTHERN DISTRICT OF TEXAS                Nathan Ochsner, Clerk
                            HOUSTON DIVISION

COLIN GODMINTZ,                        §
                                       §
                  Plaintiff,           §
                                       §
v.                                     §       CIVIL ACTION NO. H-21-00514
                                       §
MONTEREY FINANCIAL SERVICES,           §
                                       §
                  Defendant.           §


                      MEMORANDUM OPINION AND ORDER


      Plaintiff Colin Godmintz sued defendant, Monterey Financial

Services   ("MFS" or "Defendant"), for violation of the Fair Debt

Collection Practices Act ("FDCPA"), 15 U.S.C. § 1692, et seq., and

the Texas Finance Code ( "TFC"), in the Precinct One,              Place Two

Justice of the Peace Court of Fort Bend County, Texas, under Cause

No. 2 l-JSC12-005 90. 1 Defendant timely removed the action.2 Pending

before the court is Defendant Monterey Financial Services LLC's

Motion to Dismiss and Supporting Memorandum of Law ("Defendant's

Motion to Dismiss")        ( Docket   Entry   No.   7) .   For the     reasons

explained below,     Defendant's motion will be granted,             but this

action will be dismissed without prejudice.



     1See Plaintiff's Original Petition Small Claims ("Plaintiff's
Petition"), Exhibit A to Notice of Removal, Docket Entry No. 1-1,
p. 8. Page numbers for docket entries in the record refer to the
pagination inserted at the top of the page by the court's
electronic filing system.

      See Defendant Monterey Financial Services' Notice of Removal,
      2

Docket Entry No. 1.
    Case 4:21-cv-00514 Document 16 Filed on 03/31/21 in TXSD Page 2 of 6



           I.   Factual Allegations and Procedural Background

     This action was filed in Justice of the Peace Court on January

15, 2021, by an attorney acting on Plaintiff's behalf.                     The

petition filed in Justice of the Peace Court alleges that Defendant

violated of the FDCPA and the TFC by �falsely reporting to the

Credit Bureaus that [he] owes $7,285.29 to the Villa Group.n 3             The

petition also alleges that

     [n]othing is owed because no contract was formed, or, in
     the alternative, the alleged contract is voidable.
     [MFS]'s client plied Godmintz with alcohol to the point
     of incapacitation to induce an agreement in an
     unconscionable violation public policy.     Godmintz has
     made clear to [MFS] that if a contract even exists, he
     has chosen to void it due to his incapacitation.
     Godmintz owed nothing in restitution, either. This is
     because he never reaped the benefit of the services. 4

     On February 16, 2021, Defendant removed this action, and on

February 23, 2021, Defendant filed the pending motion to dismiss.

Citing Federal Rule of Civil Procedure 12(b)(6), Defendant argues

that Plaintiff's claims are subject to dismissal for failure to

state a claim for which relief may be granted under either the

FDCPA or the TFC.      On March 25, 2021, the court entered an Order

(Docket Entry No. 10), ordering plaintiff to respond to Defendant's

Motion to Dismiss by March 29, 2021, and warning plaintiff that the

failure to respond may result in dismissal of this action.             Later

the same day, plaintiff's attorney filed a motion to with draw


     3
         Original Petition Small Claims, Docket Entry No. 1-1, p. 10.


                                    -2-
    Case 4:21-cv-00514 Document 16 Filed on 03/31/21 in TXSD Page 3 of 6



(Docket Entry No. 11), which the court struck for failure to comply

with Local Rule 7 (Docket Entry No. 12).                   On March 29, 2021,

plaintiff's   attorney     filed     an   Unopposed      Motion   for    Leave   to

Withdraw as Counsel for Plaintiff Colin Godmintz ( Docket Entry

No. 13), which the court granted the same day ( Docket Entry

No. 14).    Accordingly, plaintiff is currently proceeding pro se.


                          II.    Standard of Review

     A Rule 12(b)(6) motion tests the formal sufficiency of the

pleadings    and   is   "appropriate      when    a   defendant     attacks      the

complaint because it fails to state a legally cognizable claim."

Rammina v. United States, 281 F.3d 158, 161 (5th Cir. 2001), cert.

denied sub nom. Cloud v. United States, 122 S. Ct. 2665 (2002).

The court must accept the factual allegations of the complaint as

true, view them in a light most favorable to the plaintiff, and

draw all reasonable inferences in the plaintiff's favor.                  Id.     To

defeat a motion to dismiss pursuant to Rule 12(b)(6), a plaintiff

must plead "enough facts to state a claim to relief that is

plausible on its face."         Bell Atlantic Corp. v. Twombly, 127 S. Ct.

1955, 1974 (2007).        "A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the

reasonable    inference     that    the      defendant    is    liable   for     the

misconduct alleged."        Ashcroft v. Igbal, 129 S. Ct. 1937, 1949

(2009) (citing Twombly, 127 S. Ct. at 1965).                   "The plausibility

standard is not akin to a 'probability requirement,' but it asks

                                       -3-
     Case 4:21-cv-00514 Document 16 Filed on 03/31/21 in TXSD Page 4 of 6



for more than a sheer possibility that a defendant has acted

unlawfully."    Id. (quoting Twombly, 127 S. Ct. at 1965) .                 "Where a

complaint    pleads   facts     that      are   'merely    consistent       with'     a

defendant's    liability,     it     'stops     short     of   the   line   between

possibility and plausibility of entitlement to relief.'"                            Id.

(quoting Twombly, 127 S. Ct. at 1966).


                                III.      1Ulalysis

      Defendant argues that Plaintiff has failed to state a claim

for which relief may be granted under either the FDCPA or the TFC

because he has failed to allege facts capable of establishing that

he is a "consumer" or that the debt at issue is a "consumer debt."

Defendant also argues that Plaintiff's claims should be dismissed

because Plaintiff has failed to identify the subsections of the

statutes that he       claims      have    been   violated,      thereby    leaving

Defendant with no idea which provisions of the applicable laws it

must defend against.



A.    Plaintiff's FDCPA Allegations Fa.il to State a Claim

      The FDCPA applies only to debts as they are defined in the

statute.    The FDCPA defines a "debt" as

      an y obligation or alleged obligation of a consumer to pay
      money arising out of a transaction in which the money,
      property, insurance, or services which are the subject of
      the transaction are primarily for personal, family, or
      household purposes, whether or not such obligation has
      been reduced to judgment.


                                          -4-
     Case 4:21-cv-00514 Document 16 Filed on 03/31/21 in TXSD Page 5 of 6



15 U.S.C. § 1692(a)(5).       A "consumer" is defined as "any natural

person obligated or allegedly obligated to pay any debt."                       15

U.S.C. §    1692(a)(3).       If the debt arises from             a commercial

transaction, the FDCPA is not applicable.             See Hamilton v. United

Healthcare of Louisiana, Inc., 310 F.3d 385, 388 (5th Cir. 2002).

Plaintiff's petition alleges that Defendant wrongfully reported to

Credit Bureaus a debt that he does not owe,                  but the petition

neither states what item or service was allegedly purchased, nor

explains    how the item or service was intended for personal or

family use. Because Plaintiff's petition fails to state any facts

to   suggest   that    his   debt   was    incurred     through    a    consumer

transaction, Plaintiff's factual allegations are not sufficient to

support a claim for violation of the FDCPA. See Garcia v. Jenkins

Babb, L.L.P., 569 F. App'x 274, 276 (5th Cir. 2014) (per curiam).



B.    Plaintiff's TFC Allegations Fail to State a Claim

      The Texas counterpart to the FDCPA similarly defines consumer

debt as "an obligation, or an alleged obligation, primarily for

personal,    family,    or   household     purposes    and    arising    from    a

transaction or alleged transaction."         Tex. Fin. Code§ 392.001(2).

See also Garcia,       569 F. App'x at 276 (citing Guajardo v. GC

Services, LP, 498 F. App'x 379, 382 (5th Cir. 2012) (per curiam)).

"For a collection practice to be actionable under the [Texas Debt

Collection Practices Act], the debt at issue must arise out of a


                                     -5-
       Case 4:21-cv-00514 Document 16 Filed on 03/31/21 in TXSD Page 6 of 6



consumer      transaction.              Tex.   Fin.    code      §   392.001(2).
  aintiff's state law claim fails for                     same reason as his
federal law              Garcia, 56 9 F. App'x at 277.



                         IV.   Conclusions and Order

        For the reasons explained above, the court concludes that
Plaintiff          failed to plead facts sufficient to state a claim

which        ief    may be granted      under either       the   FDCPA   or   its

counterpart          the Texas Finance Code.          Accordingly,     Defendant

Monterey Financial Services LLC's Mot             to Di     ss and Support

Memorandum of Law, Docket Entry No. 7, is GRANTED, and this action

will       dismiss     without prejudice.
        SIGNED at Houston, Texas, on this 31st day of March, 2021.




                                            SIM LAKE
                               SENIOR UNITED STATES DISTRICT JUDGE




                                       -6-
